This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   DEUTSCHE BANK NATIONAL
 3   TRUST COMPANY, as Trustee
 4   under POOLING AND SERVICING
 5   AGREEMENT DATED AS OF
 6   JUNE 1, 2007 SECURITIZED ASSET
 7   BACKED RECEIVABLES LLC
 8   TRUST 2007-BR5,

 9                  Plaintiff-Appellee,

10 v.                                                                    No. 34,947

11 SIMONE M. ROBINSON-VANN and
12 CURTIS VANN,

13                  Defendants-Appellants.

14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Valerie Huling, District Judge

16 Rose L. Brand & Associates PC
17 Eraina Edwards
18 Albuquerque, NM

19 for Appellee

20 JRSPC, LLC
21 Joshua R. Simms
22 Albuquerque, NM
 1 for Appellants

 2                            MEMORANDUM OPINION

 3 HANISEE, Judge.

 4   {1}   Defendants-Appellants Simone M. Robinson-Vann and Curtis Vann

 5 (Appellants) appeal from the district court’s order denying their motion to dismiss for

 6 lack of jurisdiction. [RP 157, 229; DS unnumbered 2] Summary affirmance was

 7 proposed for the reasons stated in the notice of proposed disposition. Plaintiff-

 8 Appellee has filed a response in support of our notice of proposed disposition. No

 9 memorandum opposing summary affirmance has been filed, and the time for doing so

10 has expired.

11   {2}   Accordingly, we affirm.

12   {3}   IT IS SO ORDERED.


13                                                _____________________________
14                                                J. MILES HANISEE, Judge

15 WE CONCUR:



16 __________________________________
17 RODERICK T. KENNEDY, Judge



18 __________________________________

                                              2
1 TIMOTHY L. GARCIA, Judge




                             3